PETERS, P. J.
In September of 1939 this court issued its writ of habeas corpus, and ordered that Pearl Kennedy Carpenter be admitted to bail in the sum of $50, pending the return to the writ. The $50 bail was deposited with the clerk of this court. The habeas corpus proceeding challenged the validity of a contempt order made by the San Francisco Superior Court. After a hearing, the writ was discharged and Pearl Kennedy Carpenter was remanded to custody. (In re Carpenter, 36 Cal.App.2d 274 [97 P.2d 476],) According to the affidavits filed in the present proceeding, which is a petition filed by the attorney-general to forfeit the bail, the petitioner in the habeas corpus proceeding was never surrendered to the sheriff as ordered by this court, nor has any further order been made in the original contempt proceedings. The clerk of this court has communicated with the counsel for the petitioner in the habeas corpus proceeding asking him what steps he intended to take in reference to the bail. No reply has been received. Under such circumstances, the bail should be forfeited and the money paid *574over to the treasurer of the city and county of San Francisco. (People v. Murphy, Crim. 2466, Minutes of Supreme Court, 22 A.C. No. 9; County of Tulare v. Fenn, 47 Cal.App. 413 [190 P. 855]; Pen. Code, § 1307.)
It is ordered that the bail of Pearl Kennedy Carpenter now on deposit with the clerk of this court be forfeited, and the clerk is directed to pay into the treasury of the city and county of San Francisco the. sum of $50.
Knight, J., and Ward, J., concurred.